EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATEDEMPLOYMENT AGREEMENT dated as of March 11, 2009 (as the same may be amended, restated, supplemented or otherwise modified from time to time hereafter, this “Agreement”), is entered into by and between Columbia Laboratories, Inc., a Delaware corporation having its corporate offices at 354 Eisenhower Parkway, Livingston, New Jersey 07039 (the “Company”), and James Meer (“Executive”). WITNESSETH: WHEREAS, the Company wishes to employ Executive on the terms and conditions set forth in this Agreement; and WHEREAS, the Company and Executive desire to enter into this Agreement so the rights, duties, benefits, and obligations of each regarding Executive’s employment for and by the Company will be fully set forth under the terms and conditions stated within this Agreement; NOW THEREFORE, in consideration of the mutual promises and undertakings hereunder, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Term.The term of this Agreement shall commence on the date first written above and continue through March 31, 2010, unless this Agreement is earlier terminated in accordance with Section 6 or 8 hereof.The term shall be automatically extended without further action of either party for additional one-year periods, unless written notice of either party’s intention not to extend has been given to the other party hereto at least sixty (60) days prior to the expiration of the then effective term. 2.Title; Duties. (a)Executive shall be the Senior Vice President, Chief Financial Officer, and Treasurer of the Company.Executive will perform duties customarily associated with such position, including, but not limited to, duties relating to the management of the financial affairs of the Company and its affiliates, investor relations matters, and such other duties commensurate with the job description as may be assigned to him from time to time by the chief executive officer of the Company (the “Company CEO”).Executive shall be employed at the Company’s offices located in Livingston, New Jersey.Executive will report to the Company CEO. (b)Executive agrees to devote his entire business time and attention to the performance of his duties under this Agreement.He shall perform his duties to the best of his ability and shall use his best efforts to further the interests of the Company. Executive shall perform his duties and will be required to travel as reasonably necessary to perform the services required of him under this Agreement.Executive represents and warrants to the Company that he is able to enter into this Agreement and that his ability to enter into this Agreement and to 1 fully perform his duties hereunder are not limited to or restricted by any agreements or understandings between Executive and any other person.For the purposes of this Agreement, the term “person” means any natural person, corporation, partnership, limited liability partnership, limited liability company, or any other entity of any nature. It shall not be a violation of this Agreement for Executive to serve on corporate boards or committees (it being agreed that in no event shall Executive serve on the board of directors or advisory board of more than two other corporations and the acceptance of any new directorship after the date hereof shall be subject to the approval of the Company (which shall not be unreasonably withheld), so long as such activities do not unreasonably interfere with the performance of Executive's responsibilities as an employee of the Company in accordance with this Agreement. Notwithstanding the foregoing, it is agreed and acknowledged that Executive presently serves on advisory boards of two other corporations, (c)Executive will observe the reasonable rules, regulations, policies and/or procedures which the Company may now or hereafter establish governing the conduct of its business, except to the extent that any such rules, regulations, policies and/or procedures may be inconsistent with the terms of this Agreement, in which case the terms of this Agreement shall control. 3.Employment Contract.The Company and Executive acknowledge that the terms of his employment are set forth in this Agreement.If Executive’s employment terminates for any reason, Executive shall not be entitled to any payments, benefits, damages, award or compensation other than as provided in this Agreement, or as may otherwise be available in accordance with the Company’s established written plans and written policies at the time of termination. 4.Compensation. (a)Subject to tax withholdings and deductions to cover Executive contributions to, and payments under, applicable executive benefit and welfare plans and programs, the Company will pay Executive an annual base compensation of $275,000 per year to be paid in accordance with the Company’s normal payroll practices during the term of this Agreement (“Base Salary”).The Company’s Board of Directors (the “Board”) or Compensation Committee of the Board (or any committee of the Board that shall replace such committee) shall review annually Executive’s compensation for increases during the term of this Agreement in conjunction with the Company’s regular review of the salaries of other executive level employees and in consultation with the Company CEO.At such time, the Company will consider (without any obligation to implement) upward adjustments to Executive’s compensation under this Agreement in a manner consistent with the Company’s practices in effect from time to time. (b)In addition to Base Salary, Executive also will be eligible to receive an annual performance bonus as the Board or Compensation Committee of the Board (or any committee of the Board that shall replace such committee) shall, in its sole discretion, deem appropriate based upon the parameters and criteria contained in the Company’s bonus plan and in consultation with the Company CEO. He shall be eligible for a Target Annual Bonus of 35% of his Base Salary as then in effect.This bonus, if any, shall be paid to the Executive no later than March 15 following the end of each calendar year. (c)Executive also shall be eligible in the sole discretion of the Board or the Compensation Committee of the Board (or any committee of the Board that shall replace such committee) to participate in the Company’s stock option plan as is from time to time in effect, subject to the terms and conditions of such plan. The Executive shall receive on his first day of employment with the Company an initial grant of 100,000 options to purchase shares of the Company’s stock which shares are to vest at the rate of one-quarter on each of the first four anniversaries of the grant date. The Executive shall receive on his first day of employment with the Company an initial grant of 10,000 restricted shares of the Company’s stock which shares are to vest upon the determination by the Compensation Committee of the Board that the Company has obtained analyst coverage by at least two independent or sell-side research providers to ensure that the Company has broader market awareness. 2 5.Benefits. (a)Executive and Executive’s eligible dependents shall be eligible for all employee benefit programs (including any pension, 401(k), group life insurance, group medical and dental, vision, and short-term and long-term disability policies, plans, and programs) generally available to other executive level employees of the Company during the term of this Agreement, in accordance with the terms of those benefit plans. (b)Executive shall be entitled to accrue paid time off (“PTO”) during the term of this Agreement in accordance with the Company’s standard policy and in an amount commensurate with other executive level employees of the Company. (c)In accordance with the policies of the Company in effect from time to time, Executive will be entitled to reimburse­ment for approved ordinary and necessary business expenses incurred by him during the term of this Agreement commensurate with other executive level employees of the Company. 6.Termination. (a)Death.Executive’s employment shall terminate immediately upon his death. (b)Disability.Executive’s employment shall terminate upon Executive having a “Disability.”For purposes of this Agreement, “Disability” means a determination by Company in accordance with applicable law that, as a result of a physical or mental illness, Executive is unable to perform the essential functions of his job with or without reasonable accommodation for a period of six (6) months. (c)Termination by Company for Cause.Upon delivery of written notice of termination for “Cause” from Company to Executive, Executive’s employment shall terminate.Termination for “Cause” shall mean termination based on (i) Executive’s failure or refusal to perform, in any material respect, his duties faithfully and diligently in accordance with this Agreement;(ii)gross negligence, recklessness or malfeasance in the performance of Executive’s duties; (iii)Executive committing any criminal act; (iv) Executive committing any act of fraud or other material misconduct resulting or intending to result directly or indirectly in gain or personal enrichment at the expense of Company; (v)Executive willfully engaging in any conduct relating to the business of Company that could reasonably be expected to have a materially detrimental effect on the business or financial condition of the Company; (vi)misconduct which materially discredits or damages Company, or violates Company’s policies or procedures, after Company has notified Executive of the actions Company deems to constitute non-compliance; (vii)Executive materially breaches his obligations under Sections 9 and 10 below, relating to confidential information, non-solicitation and non-competition. Termination for Cause pursuant to subsections (i), (ii), (iv), or (v) of this Paragraph (c) of Section 6 shall not take effect unless and until the Company complies with the provisions of this paragraph.Executive shall be given written notice by the Company of its intention to terminate him for Cause, stating in detail the particular act(s) or failure(s) to act that constitute the grounds on which the proposed termination for Cause is based.That written notice shall be given to Executive within ninety (90) days of the Company’s learning of such act(s) or failure(s) to act.Executive shall then have thirty (30) days after receipt of such written notice to cure such conduct, to the extent such cure is possible.If Executive fails to cure such conduct on or before the end of the thirty (30) day period, Executive shall be terminated for Cause.If Executive’s conduct is not curable, no notice need be given by the Company before terminating Executive for Cause. (d)Resignation for Good Reason.Executive may terminate his employment with “Good Reason” (as defined below) upon no fewer than thirty (30) days prior written notice to the Company specifying the reason(s) for the termination.Upon receipt of Executive’s notice of intent to terminate his employment for Good Reason, Company shall have a right to cure the alleged breach or other conduct alleged by Executive to constitute Good Reason within the thirty (30) day period.For purposes of this Agreement, “Good Reason” shall mean the termination by Executive of Executive’s employment with the Company and all its affiliates and subsidiaries that are considered a single employer within the meaning of Sections 414(b) and 414(c) of the Code which is due to (i) a material diminution of Executive’s responsibilities, or working conditions, or duties; (ii) a material diminution in the Executive’s base salary; (iii) a material negative change in the terms or status of this Agreement; or (iv) a relocation, without Executive’s consent, of the Executive’s office more than 100 miles from its location at the commencement of this Agreement; provided, however, the Executive shall provide written notice to the Company of the initial existence of the condition causing the change in terms or status no more than ninety (90) days after the change in terms or status occurs and the Company shall have thirty (30) days to resolve the issue causing the change in terms or status.If the Company resolves such issue, then Executive’s employment shall not be subject to the Good Reason provisions of this Agreement as to such issue. 3 (e)Resignation Without Good Reason.Executive may terminate his employment without Good Reason upon no fewer than thirty (30) days prior written notice to the Company.
